Citation Nr: 1113031	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  95-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for weight gain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

2. Entitlement to service connection for fatigue, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to June 1991.  He also served as a member of a reserve component with periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of October 1994 and March 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before a Decision Review Officer (DRO) at a hearing in July 1995.  A transcript of the hearing is of record.

The case was remanded by the Board in November 2000, December 2005 and June 2009 for additional development.

(The issue of entitlement to service connection for PTSD is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  There is no known clinical diagnosis relating to weight gain; nor are there any objective indications or otherwise independently verifiable indicators of weight gain, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

2.  There is no known clinical diagnosis relating to fatigue; nor are there any objective indications or otherwise independently verifiable indicators of fatigue, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a chronic disability manifested by weight gain that is the result of disease or injury incurred in or aggravated by active military service; nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).

2.  The Veteran does not have a chronic disability manifested by fatigue that is the result of disease or injury incurred in or aggravated by active military service; nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000, during the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Veteran's original claims for service connection for weight gain and fatigue, to include as due to undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C. § 1117, were filed prior to the enactment of the VCAA.  Nevertheless, the Board finds that all notification and development action needed to arrive at a decision as to these claims has been accomplished.  Through an August 2009 letter, the Veteran and his representative were notified of the general criteria for assigning disability ratings and effective dates. See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board also finds that notice letters, dated in February 2002, April 2005, February 2006 and August 2009 satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  The Veteran was informed of the specific types of evidence he could submit, which would be pertinent to his claims, advised to send any medical reports that he had, and told that it was ultimately his responsibility to support the claims with appropriate evidence.  The letters advised the Veteran of the information necessary to substantiate his claims, and the August 2009 letter provided him with notice specifically concerning undiagnosed illness claims.  Although the notice letters were not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in December 2010, which followed the notice letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Hence, the Board finds that the Veteran has received sufficient notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim.  The Veteran's service medical records and Social Security Administration (SSA) records have been associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania (University Drive and Highland Drive facilities) and Banksville Road Family Medicine Associates.  The Veteran has undergone VA examinations regarding his claims, the reports of which are associated with the claims file.  Significantly, neither the Veteran nor his representative has otherwise alleged that there are any outstanding medical records relevant to the Veteran's claims that yet need to be obtained.

VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must generally be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability:  (1) became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and (2) by history, physical examination and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

A "qualifying chronic disability" means a chronic disability resulting from either of the following (or any combination of the following):  an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i); Presumptions of Service Connection for Persian Gulf Service, 75 Fed. Reg. 59,968-72 (Sept. 29, 2010), as corrected by 75 Fed. Reg. 61,356 (Oct. 5, 2010); Compensation for Certain Disabilities Due to Undiagnosed Illnesses, 75 Fed. Reg. 61,995-97 (Oct. 7, 2010).  The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii); 75 Fed. Reg. 61,995-97.

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight gain or menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

Initially, the Board finds that the Veteran served in the Southwest Asia Theater of Operations.  The evidence reflects that during Operation Desert Storm, the Veteran's National Guard unit is reported to have served at the King Abdul Aziz Air Force Base (AFB) in Saudi Arabia.  The Veteran has submitted a photograph of two persons standing in front of a sign identifying the King Abdul Aziz AFB, one of which the Veteran has indicated is him.  The Veteran has reported however that he was stationed at King Abdul Aziz AFB for only a few days before being transferred to a military base in Cairo, Egypt, where he apparently spent the remainder of his active service tour.

A Persian Gulf veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d)(1).  The Board notes that the Southwest Theater of operations includes Saudi Arabia but does not include Egypt.  The Board finds in this case that the Veteran has met the definition of Persian Gulf Veteran.  Here, the applicable statute and regulation do not specify the length of active duty a service member must perform in the Southwest Theater of operations to qualify as a Persian Gulf Veteran.  As such, the Veteran's limited duty at King Abdul Azziz AFB meets the "served on active duty" requirement of 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d)(1).  

Notwithstanding the above determination, what this case turns on, however, is whether the record presents a medical basis for attributing the Veteran's claimed conditions-weight gain and fatigue-to his military service, to include as a manifestation of a qualifying chronic disability associated with his service in the Southwest Theater of operations.  Following a review of the medical evidence of record in light of the above criteria, the Board finds that the record does not provide a basis for granting service connection for weight gain or fatigue on any basis.

A review of the Veteran's service treatment records reveals no complaints, treatment, or clinical assessment of any weight gain or fatigue.  Private treatment notes dated in June 1994 reflect an impression of chronic fatigue syndrome.  VA treatment records show that the Veteran was seen in April 1999 with complaints of intermittent nausea, as well as feelings of fatigue.  Following a physical evaluation and review of laboratory work, the assessment was chronic fatigue, possibly indicative of dysthymia or depression, and intermittent nausea.  On follow-up treatment for nausea in May 1999, the Veteran's weight was reported as being stable for the past year.  It was also noted that he was a recovering alcoholic who had been sober for about a year.  

Reports of VA examination, dated in August 1994, September 1995 and September 1998, reflect the Veteran's report of fatigue and weight gain following his return from the Persian Gulf in 1991.  Clinical evaluations of the Veteran during those examinations revealed no abnormal findings of the digestive, endocrine system or neurological system.  The VA examiner in August 1994 diagnosed the Veteran with fatigue syndrome with weight increase, and indicated that it was necessary to consider whether this was attributable to thyroid dysfunction.  On general medical examination in September 1998, the Veteran reported that he had become a chronic heavy drinker after returning from Egypt and that he underwent detoxification at VA.  He also reported that he had experienced weight gain but that his weight had gone down since he stopped drinking.  It was noted that although the Veteran complained of chronic fatigue, his physical examination was normal.  At a September 1998 neurological examination, the Veteran complained of dizzy spells.  Review of laboratory studies dated in 1994, including thyroid function tests, revealed normal findings.  The diagnosis was intermittent partial lightheadedness that appeared to be due to some tendency for orthostasis.  Although additional testing was necessary, the examiner opined that it was highly unlikely that the Veteran's symptoms were related to his tour of duty in Egypt during Desert Storm.  

At a February 2004 VA gastrointestinal examination, it was noted that the Veteran's current weight was 231 pounds, as compared to approximately 200 pounds the year before.  Following a physical evaluation, the examiner gave the impression that it did not seem like there was a gastrointestinal cause for the Veteran's weight gain.  An associated thyroid test was within normal limits.  The Veteran was also scheduled for a rheumatology examination in February 2004; however, upon arrival at examination, the Veteran denied having any complaints regarding chronic fatigue syndrome.  

The Veteran underwent a Gulf War examination in June 2008.  He reported that his weight had remained stable since his last VA examination.  Following a physical evaluation and a comprehensive chemistry panel, the examiner concluded that the Veteran did not have any medical diagnosis that could be attributed to his Gulf War service.  It was noted that the Veteran did not have any undiagnosed illnesses.  

After a review of the claims file, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for weight gain and fatigue.  The evidence fails to establish that the Veteran's complaints of weight gain and fatigue may be attributable to a known clinical diagnosis, or that he exhibits any objective indications of a chronic disability manifested by weight gain or fatigue.  See 38 C.F.R. § 3.317.  To the extent the Veteran has experienced periods of weight gain in the past, such weight gain is shown to have been associated with his problems with alcoholism.  See, e.g., VA neurological examination, September 1998.  In addition, while chronic fatigue syndrome was mentioned in the June 1994 treatment notes, there is nothing in the records showing that such an assessment was ever confirmed by objective clinical findings.  Subsequent physical examinations and laboratory tests consistently revealed normal or negative results.  Indeed, the Veteran denied having any complaints regarding fatigue syndrome at the February 2004 examination.  

The Veteran is certainly competent to attest to factual matters of which he has first-hand knowledge; for example, he is competent to report that he experiences certain symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to render a medical diagnosis concerning his symptoms of weight gain and fatigue, or to opine that these symptoms are etiologically related to his Gulf War service because he does not have the requisite medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Thus, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.  While Board accepts the Veteran's description of his symptoms, the Board finds the probative value of such to be outweighed by the lack of any competent medical evidence.  

The regulatory provisions of 38 C.F.R. § 3.317 require that there be a diagnosis of a multi-symptom illness, such as chronic fatigue syndrome, which was not shown when the Veteran was specifically evaluated for such, or objective indications of chronic disability, which include signs perceptive to an examining physician or non-medical indicators that are capable of independent verification.  This has not been shown.  As noted above, weight gain was attributed to alcohol consumption and other than the Veteran's complaint of fatigue, there have been no signs or indications that have been verified objectively.  As the evidence in this case fails to demonstrate that any symptoms of weight gain or fatigue the Veteran may have are the result of "qualifying chronic disability" as defined by § 3.317, the Board concludes that service connection for weight gain or fatigue is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, for the reasons articulated above, the Board finds that the preponderance of the evidence is against these claims; the doctrine of reasonable doubt is therefore not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for weight gain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for fatigue, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, is denied.


REMAND

As previously noted by the Board in the December 2005 remand, the record reflects that the agency of original jurisdiction (AOJ) has attempted to verify the Veteran's claimed PTSD stressors with the United States Armed Services Center for Unit Records Research (CURR).  However, CURR was unable to verify the stressors given that the incidents claimed were general in nature and reportedly took place at a "secret" military installation in Cairo, Egypt.  In addition, the evidence, while not from official sources, documents that the Veteran's unit, the 112th Security Police Flight of the Pennsylvania Air National Guard (112th SP FLT PaANG) was stationed in Saudi Arabia during the Gulf War.  The AOJ has made an effort to obtain the Veteran's service personnel records to ascertain his location(s) during overseas service.  In May 2002, the AOJ was notified by the service department that such documents were not available for the Veteran's period of Persian Gulf War service.  A review of the record reflects that a VA military records specialist from the Chicago RO, who provided information on the location of the 112th SP FLT PaANG during the Persian Gulf War, suggested that a request should be made to the 112th SP FLT directly for a copy of its unit history for the period in question.  As any such unit history may provide additional information in support of the Veteran's claim, the Board directed the AOJ to contact the 112th SP FLT PaANG directly and request a unit history of its service during the Persian Gulf War.

In February 2006, the AOJ sent a letter to the Pennsylvania Air National Guard requesting the unit history of the 112th Security Police Flight during the Persian Gulf War, as well as the Veteran's service treatment records, among other things.  In response to the request, the Pennsylvania Air National Guard stated that while they were able to pull the Veteran's archive, they were unable to fulfill the specific requests for medical documents.  There was no reference to the AOJ's request for the unit history of the 112th SP FLT PaANG during the Persian Gulf War, nor was there any indication that such unit history was not available.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, with the Board itself errs in failing to insure compliance.  Id.  In this case, the negative response from the Pennsylvania Air National Guard made no mention of the unit history requested by the AOJ.  Although the AOJ did contact the National Guard in an attempt to obtain the unit history of the 112th SP FLT PaANG, the AOJ failed to ensure that a proper response was provided.  Because the December 2005 remand instructions were not complied with fully, the Board is required to remand the issue for further development.

Additionally, this case was remanded in June 2009 for Social Security Administration (SSA) records.  Thereafter, the Veteran's SSA records were associated with the claims file, and the claims were readjudicated in a December 2010 SSOC.  In the SSOC, the AOJ stated in part that the records obtained from SSA did not contain a Disability Determination and Transmittal Form (SSA-831-U3) indicating what his primary and secondary diagnoses were for disability purposes.  The Board notes, however, that the Veteran's SSA records (stored on a CD-ROM alongside a hard copy printout inside a white envelope) do in fact contain an SSA-831-U3 form, which reflects a primary diagnosis of adjustment disorder and a secondary diagnosis of lumbosacral strain.  In this regard, it does not appear that the Veteran's SSA records were reviewed prior to or in conjunction with the December 2010 SSOC.  On remand, the AOJ should ensure that these records are reviewed prior to the issuance of a new SSOC.

The Board also notes that VA recently amended its regulations governing service connection for PTSD, effective July 13, 2010, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service 
stressor. . .

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.   Accordingly, the provisions apply to this case.  On remand, the AOJ should consider application of the amended version of the regulation.

Moreover, on remand, the AOJ should provide the Veteran with appropriate notice of the amended PTSD regulation and the new requirements for substantiating a claim for PTSD.  The AOJ should also provide the Veteran with the opportunity to present additional evidence and argument in support of his claim, and conduct any additional development indicated in compliance with the Veteran's response and the new PTSD regulation.

Furthermore, notwithstanding that the fact that the Veteran has undergone a number of psychiatric and/or psychological examinations with respect to his claim for service connection for PTSD, in view of the amended PTSD regulation and new evidence that may be obtained, another examination of the Veteran should be undertaken.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2005).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file a copy of the notice of the examination sent to him by the VA medical facility.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of the amended PTSD regulation and the new requirements for substantiating a claim for PTSD.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 2010).  

2.  Contact the Pennsylvania Air National Guard and obtain the unit history or other records documenting activities of the 112th Security Police Flight for the period coincident with the Veteran's active duty service in the Persian Gulf, if available.  All attempts to obtain this evidence must be documented in the claims file, and any records received, including negative responses, should be associated with the file.  If the AOJ is unable to secure these records after making reasonable attempts to do so, and determines that the records do not exist or that further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  The Veteran must then be given a reasonable opportunity to respond.

3. Thereafter, undertake any and all further development action indicated by the evidence of record.

4.  A VA psychiatric examination should be scheduled for the purpose determining whether the complete record supports a current diagnosis of PTSD.  The examiner should be asked to review the claims file, including the results of previously conducted psychological testing, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's stressor(s).  The examiner should indicate whether "fear of hostile military or terrorist activity" is a stressor that supports a diagnosis of PTSD.  ("Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device, incoming fire, including suspected sniper fire, and the veteran's response to the event involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852.)  

5.  After completing the aforementioned actions, readjudicate the claim for service connection for PTSD.  The claim must be considered in light of the amended PTSD regulation.  See 75 Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 2010).  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  (The SSOC should refer to the changes in the regulation.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


